WOLF, J.,
dissenting.
The letter agreement of May 12, 1999, addressed all outstanding issues between the parties. Specifically, it addressed the issue of the purchase of the additional stock which is the basis of the present dispute between the parties. The letter was unambiguous, and it addressed this issue in a manner which was inconsistent with the terms of the alleged prior oral agreement. There is no reason to send the case back to the trial court. See Evans v. Borkowski, 139 So.2d 472 (Fla. 1st DCA 1962).